COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-076-CV
 
IN RE RUSSELL JAY REGER                                                      RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition to mandamus the Judge of the 17th District Court and is of
the opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus is denied.
 
BOB MCCOY
JUSTICE
 
 
PANEL A: 
MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DAUPHINOT, J. would request a response.
 
DELIVERED: 
March 31, 2008




    [1]See
Tex. R. App. P. 47.4.